    Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 1 of 37



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK




SCOTT BLAIR,

                   Plaintiff;
     v.
                                     CA No. 1:16-cv-03391-PAE-JLC
ALSTOM TRANSPORTATION, INC.
AND KAWASAKI RAIL CAR, INC.,

                   Defendants.




               MEMORANDUM OF LAW IN SUPPORT OF
KAWASAKI RAIL CAR, INC.'S MOTION FOR JUDGMENT ON THE PLEADINGS,
 A FINDING OF EXCEPTIONAL CASE, AND ATTORNEYS' FEES AND COSTS
         PURSUANT TO 35 U.S.C. § 285 AND FED. R. CIV. P. 54(D)
        Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 2 of 37



                                   TABLE OF CONTENTS

I.     INTRODUCTION                                                                            1
II.    FACTUAL BACKGROUND                                                                     4
       A.   Blair's Litigation Conduct                                                         4
       B.   The '602 Patent                                                                    7
       C.   The PTAB Confirmed Unpatentability In the First IPR on May 2, 2018, and
            Blair Had No Reasonable Basis for Appeal                                           9
       D.   Despite the Adverse Decision In the First IPR Rejecting the Same Patentability
            Arguments, Blair Continued Litigating the Second IPR                              13
III.   ARGUMENT                                                                               15
       A.   This Case Should Be Dismissed with Prejudice                                      15
            1.   Applicable Legal Standards for Rule 12(c) Motions                            15
            2.   This Case Should Be Dismissed With Prejudice For Failure To State a
                 Claim Upon Which Relief Can Be Granted                                       15
            3.   Alternatively, If the Court Does Not Dismiss the Case For Failure to State
                 a Claim, the Court Should Dismiss the Case As Moot                           17
       B.   Kawasaki Is the Prevailing Party                                                  17
       C.   As the Prevailing Party, Kawasaki Should Be Awarded its Taxable Costs Under
            Fed. R. Civ. P. 54(d)(1)                                                          18
       D.   This Case Is Exceptional, and Kawasaki Should Be Awarded its Attorneys' Fees
            and Non-Taxable Costs Incurred After May 2, 2018                             19
            1.   Applicable Legal Standards                                                   19
            2.   This Case Is Exceptional                                                     20
                 a.    Blair's Patent Infringement Claim Was Objectively Baseless After
                       the PTAB's May 2, 2018 Decision In the First IPR                       20
                 b.    Blair's Litigation Conduct Further Supports an Exceptional Case
                       Finding                                                                24
                 c.    The Totality of Circumstances Supports an Exceptional Case
                       Finding and an Award of Fees to Kawasaki                               26
            3.   Kawasaki's Requested Award of Fees and Non-Taxable Costs Is
                 Reasonable                                                                   27
IV.    CONCLUSION                                                                             30




                                               i
        Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 3 of 37



                                  TABLE OF AUTHORITIES

CASES

American Hoist & Derrick Co. v. Sowa & Sons, Inc.
  725 F.2d 1350 (Fed. Cir. 1994)                                             21

B.E. Tech., L.L.C. v. Facebook, Inc.
   940 F.3d 675 (Fed. Cir. 2019)                                     16, 17, 18

Balance Point Divorce Funding, LLC v. Scrantom
   305 F.R.D. 67 (S.D.N.Y. 2015)                                             18

Blum v. Stenson
   465 U.S. 886 (1984)                                                       29

Central Soya Co. v. Geo. A. Hormel & Co.
   723 F.2d 1573 (Fed. Cir. 1983)                                            30

CRST Van Expedited, Inc. v. E.E.O.C.
  136 S. Ct. 1642 (2016)                                                     17

EMED Techs. Corp. v. Repro-Med Sys., Inc.
  2019 U.S. Dist. LEXIS 196994 (S.D.N.Y. Nov. 12, 2019)           24, 26, 27, 28

Fogerty v. Fantasy, Inc.
   510 U.S. 517 (1994)                                                       19

Fresenius USA, Inc. v. Baxter Intern., Inc.
   721 F.3d 1330 (Fed. Cir. 2013)                                    15, 16, 17

In re NuVasive, Inc.
    842 F.3d 1376 (Fed. Cir. 2016)                                           12

Inland Steel Co. v. LTV Steel Co.
    364 F.3d 1318 (Fed. Cir. 2004)                                           16

Innovention Toys v. MGA Entm't
   2017 U.S. Dist. LEXIS 174580 (E.D. La. Apr. 5, 2017)                      28

Inventor Holdings, LLC v. Bed Bath & Beyond, Inc.
   876 F.3d 1372 (Fed. Cir. 2017)                                            27

IXI IP, LLC v. Samsung Elecs. Co.
    903 F.3d 1257 (Fed. Cir. 2018)                                           22

Lumen View Technologies LLC v. Findthebest.corn, Inc.
   811 F.3d 479 (Fed. Cir. 2016)                                             28

                                              ii
        Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 4 of 37



Mathis v. Spears
   857 F.2d 749 (Fed. Cir. 1988)                                             29

MaxLinear, Inc. v. CF CRESPE LLC
  880 F.3d 1373 (Fed. Cir. 2018)                                             25

Microsoft Corp. v. i4i Ltd. Partnership
   564 U.S. 91 (2011)                                                        21

Munchkin, Inc. v. Luv N' Care, Ltd
  2018 U.S. Dist. LEXIS 223150 (C.D. Cal. Dec. 27, 2018)          20, 24, 25, 28

Octane Fitness, LLC v. ICON Health & Fitness, Inc.
   572 U.S. 545 (2014)                                                    passim

Peschke Map Techs. LLC v. Miromar Dev. Corp.
   2016 U.S. Dist. LEXIS 50926 (M.D. Fla. Apr. 15, 2016)                     16

PPG Indus., v. Celanese Polymer Specialties Co.
  840 F.2d 1565 (Fed. Cir. 1988)                                           4, 28

Raniere v. Microsoft Corp.
   887 F.3d 1298 (Fed. Cir. 2018)                                         17, 18

Regeneron Pharms., Inc. v. Merus N. V
   2018 U.S. Dist. LEXIS 115661 (S.D.N.Y. June 25, 2018)                     30

Sarikaputar v. Veratip Corp.
    371 F. Supp. 3d 101 (S.D.N.Y. 2019)                                      15

SAS Institute, Inc. v. Iancu
   584 U.S.         (2018)                                                   13

Taurus IP, LLC v. DaimlerChrysler Corp.
   726 F.3d 1306 (Fed. Cir. 2013)                                            20

ThermoLife Int? LLC v. GNS Corp.
   922 F.3d 1347 (Fed. Cir. 2019)                                            27

Vehicle Interface Tech. v. Jaguar Land Rover North Am.
   2015 WL 9462063 (D. Del. Dec. 28, 2015)                                   20

Winters v. Alza Corp.
   690 F. Supp. 2d 350 (S.D.N.Y. 2010)                                       15

Worldwide Home Prods. v. Bed, Bath and Beyond, Inc.
  2015 U.S. Dist. LEXIS 46569 (S.D.N.Y. Apr. 9, 2015)                        30


                                             iii
        Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 5 of 37



FEDERAL STATUTES

28 U.S.C. § 1920                                                             18

35 U.S.C. § 285                                                           passim

FEDERAL REGULATIONS

61 Fed. Reg. 30672-01                                                         1

FEDERAL RULES OF CIVIL PROCEDURE

Fed. R. Civ. P. 12(b)(6)                                             15, 16, 17

Fed. R. Civ. P. 12(c)                                                     passim

Fed. R. Civ. P. 12(h)(2)                                                     15

Fed. R. Civ. P. 54(d)                                                      1, 16

Fed. R. Civ. P. 54(d)(1)                                                  16, 18

Fed. R. Civ. P. 56                                                           15

Fed. R. Civ. P. 12(d)                                                        15




                                      iv
        Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 6 of 37



I.     INTRODUCTION

       Defendant Kawasaki Rail Car, Inc. ("Kawasaki") respectfully submits this memorandum

of law in support of its Motion for Judgment on the Pleadings, a Finding of Exceptional Case,

and Attorneys' Fees and Costs Pursuant to 35 U.S.C. § 285 and Fed. R. Civ. P. 54(d).

       This is a patent infringement case in which plaintiff Scott Blair ("Blair") has asserted

claims 1-9 and 11-29 of U.S. Patent No. 6,700,602 (the "'602 patent" or "Blair patent"). The

Court stayed the case in June 2017, pending the outcome of two inter partes review ("IPR")

proceedings that Kawasaki initiated before the U.S. Patent and Trademark Office's ("USPTO")

Patent Trial and Appeal Board ("PTAB") challenging the patentability of Blair's asserted claims.

(Dkt. 61). All of the challenged claims were found unpatentable by the PTAB—with the PTAB's

decisions either summarily affirmed on appeal (first IPR) or not appealed by Blair (second

IPR)—and the USPTO will cancel the claims in due course. As a result, the PTAB proceedings

have extinguished Blair's cause of action with respect to the asserted claims, and the complaint

must be dismissed under Rule 12(c) either with prejudice for failure to state a claim, or,

alternatively, as moot. Under either scenario, Kawasaki is the "prevailing party" under

controlling Federal Circuit precedent, and entitled to seek attorneys' fees and costs.

       Blair's unreasonable position on the form of dismissal is the latest example of the bad

faith with which he has litigated this case. Blair has no legitimate basis for seeking a dismissal

without prejudice, and has no legally viable claim left to pursue on his now-expired patent.

Indeed, Blair was willing to dismiss Kawasaki with prejudice, but only if Kawasaki agreed not to

seek attorneys' fees and costs. (Ex. V).1 Having spent three and a half years defending itself

against Blair's objectively meritless claims, Kawasaki refused to waive its rights as the


1 Exhibit citations refer to Exhibits attached to the accompanying declaration of Zaed M. Billah.

                                                 1
        Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 7 of 37



prevailing party. Blair then insisted on a stipulated dismissal without prejudice, and erroneously

represented to this Court that Kawasaki's motion for fees and costs would be barred if the Court

dismisses the case without prejudice (Dkt. 99), resulting in unnecessary briefing on what should

have been an uncontroversial issue. The law is clear that Kawasaki's complete success in the

IPRs means that a Court-ordered dismissal (with or without prejudice), as opposed to a stipulated

dismissal, preserves Kawasaki's rights as the "prevailing party."

       As the prevailing party, Kawasaki is entitled to its taxable costs in this case. In addition,

the Patent Act permits attorneys' fees awards to the prevailing party in an "exceptional" case like

this one. 35 U.S.C. § 285; Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545

(2014). In Octane, the Supreme Court explained that an "exceptional" case is "simply one that

stands out from others with respect to the substantive strength of a party's litigating position

(considering both the governing law and the facts of the case) or the unreasonable manner in

which the case was litigated." Id. at 554. The Court should find this case to be exceptional

because of the substantive weakness of Blair's claims and the unreasonable manner in which he

litigated this case. The Court also should exercise its discretion to award Kawasaki its attorneys'

fees and non-taxable costs incurred since May 2, 2018, the date of the PTAB's decision in the

first IPR, after which Blair's continued pursuit of this case was objectively unreasonable.

       First and foremost, this case is exceptional because of the substantive weakness of Blair's

litigating position in asserting a plainly invalid patent. Blair's purported invention is the

placement of video display screens "substantially flush" with the inner wall of a subway car. But

there was nothing inventive or patentable about this idea when Blair applied for a patent in 1997.

Kawasaki explained this in its first IPR petition, and identified prior art references not previously

considered by the USPTO that proved unpatentability. Notably, Kawasaki explained that the



                                                  2
        Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 8 of 37



U.S. Department of Transportation's Federal Railroad Administration ("FRA") had documented

in 1996 the industry consensus about the desirability of flush-mounting components in rail cars

when it proposed a rule that would require interior fittings to be "recessed or flush-mounted."

(Ex. HH (Passenger Equip. Safety Standards, 61 Fed. Reg. 30672-01, 30672, 30707 (proposed

June 17, 1996))).

        Given the overwhelming evidence in Kawasaki's petition, this was an open-and-shut case

of unpatentability and Blair had no good response. Blair's primary argument was that one of

ordinary skill in the art, armed with prior art references showing subway cars with video displays

in the same locations claimed by Blair, as well as the proposed FRA rule, would not have been

motivated to flush-mount displays in subway cars. Not surprisingly, the PTAB disagreed. When

unpatentability was confirmed a year and a half ago in the first IPR, Blair should have stipulated

to a dismissal of this case, as Kawasaki urged him to do. By then, if not before, it was clear that

Blair would not prevail on any of his asserted claims. Blair instead continued litigating, forcing

Kawasaki to incur significant fees and costs to defend itself against objectively meritless claims.

        Second, Blair's litigation conduct—including his recent attempt to thwart Kawasaki's

prevailing party status after losing on the merits on all asserted claims—further supports an

exceptional case finding. After initially asserting five claims, Blair added 23 new claims to this

case after the first IPR was filed and used that as a basis to oppose a stay of this litigation

pending PTAB review. This added unnecessary complexity and costs to this case and forced

Kawasaki to file a second IPR to challenge the 23 new claims. (Dkt. 33, 48, 58). Once the

PTAB issued a decision adverse to Blair in the first IPR, Blair filed a meritless appeal and

continued litigating the second IPR, even though there was no reasonable chance that he would

prevail because the claims in the second IPR did not differ from those in the first IPR in any



                                                   3
          Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 9 of 37



material way. Rather than reevaluate his case as he was legally obligated to do, Blair forged

ahead with an appeal and the second IPR.

          Blair's pursuit of this litigation and the associated IPRs and appeal after the PTAB's May

2, 2018 decision in the first IPR was objectively unreasonable and oppressive, renders this case

"exceptional" under § 285, and warrants an award of attorneys' fees and non-taxable costs.

          Finally, the amount that Kawasaki seeks is reasonable and well-documented. Kawasaki

only seeks an award for fees and nontaxable costs incurred since May 2, 2018 for this litigation,

for the appeal of the first IPR, and for litigating the second IPR to conclusion, totaling $549,539

through November 30, 2019.2 These amounts are recoverable because the IPRs and related

appeal substituted for litigating validity in this Court, and would not have been incurred but for

Blair's filing and maintenance of this meritless infringement suit. See, e.g., PPG Indus., v.

Celanese Polymer Specialties Co., 840 F.2d 1565, 1569 (Fed. Cir. 1988) (reversing denial of fees

for inter partes USPTO proceedings that substituted for litigating validity in the district court).

II.       FACTUAL BACKGROUND

          A.   Blair's Litigation Conduct

          Plaintiff Scott Blair ("Blair") filed his complaint on May 6, 2016, alleging infringement

of the '602 patent by defendants Kawasaki Heavy Industries, Ltd. and Alstom S.A. (Dkt. 1),3

after Kawasaki rejected his attempts to license this clearly invalid patent for an unreasonable

amount.4 In October 2016, Kawasaki filed an IPR petition challenging the patentability of the



2Kawasaki respectfully requests seven days from the date of the Court's Order on this motion to
submit an accounting of fees and costs incurred since December 1, 2019. See Section III.D.3.

3 On February 14, 2017, Blair amended his complaint to substitute defendants, including
replacing Kawasaki Heavy Industries, Ltd. with Kawasaki Rail Car, Inc. (Dkt. 32, 37, 39).
4
    By the time Blair filed this lawsuit, his claims had been found obvious (or as lacking "inventive

                                                   4
         Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 10 of 37



claims identified in the complaint (claims 1-4 and 6). (Ex. B). In its IPR petition, Kawasaki

explained there was nothing inventive about the subject matter claimed by Blair and asserted in

the litigation. (Id. at 28-39). Kawasaki's petition identified several prior art references showing

substantially identical systems as well as information about the state of the art prior to 1997

(including the FRA rule proposed in 1996) that disclosed this subject matter. (Id. at 11-19).

         Kawasaki asked Blair to agree to a stay pending PTAB review, in order to avoid litigation

over a patent that inevitably would be held invalid, but Blair refused. Blair also asserted 23

additional claims in his infringement contentions on November 14, 2016. (Ex. DD (adding

claims 5, 7-9 and 11-21)). The newly-asserted claims were nothing but variants of Blair's

initially-asserted claims, with some additional well-known and non-inventive concepts that did

not provide any basis for patentability. (See, e.g., Ex. A, claim 5 (specifying the source of the

video signal), claim 11 (adding a "back lit panel"), claim 20 (adding "transparent cover units"

over displays)). Nevertheless, Kawasaki had to expend resources to prepare another IPR petition

to address the 23 new claims, and filed its second IPR petition on March 6, 2017. (Ex. M).

         On January 10, 2017, after trying again and failing to secure agreement from Blair to stay

the case pending PTAB review, Kawasaki filed an opposed motion to stay the case. (Dkt. 29-31,

33, 35).5 The Court denied the motion with leave to refile once the PTAB had instituted the IPR.




step") by both the European Patent Office ("EPO") and the Federal Court of Canada. In August
1999, the EPO described the features in Blair's proposed claims in an international patent
application—including the "substantially flush" limitation in claim 13 of that application—as
relating to "common and known implementations of video systems, or to simple measures a
skilled person would envisage to take without having to exercise any activity of inventive
significance." (Ex. T at separate sheet 3). In October 2014, the Federal Court of Canada
affirmed the decision of the Canadian Commissioner of Patents that Blair's alleged invention,
including the "substantially flush" limitation, was obvious. (Ex. U at [6], [20], [124]).

5   The motion was filed by Kawasaki Heavy Industries, Ltd., before Blair substituted defendants.

                                                  5
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 11 of 37



(Dkt. 38). The PTAB instituted the first IPR on May 4, 2017, finding that Kawasaki had

"established that there is a reasonable likelihood that it would prevail in establishing the

unpatentability of claims 1-4 and 6." (Ex. K at 26). Kawasaki renewed its motion for a stay the

next day, over Blair's continued objections. (Dkt. 47, 48, 58). At the hearing on the renewed

stay motion, Blair's counsel acknowledged that litigating in this Court would be "more costly"

than IPR proceedings, but nevertheless argued that Blair should be able to race to a final

judgment in this case because Blair would obtain a strategic advantage with respect to the burden

of proof. (Ex. W at 32, 38). The Court stayed the case on June 5, 2017, pending the outcome of

the first IPR, and ordered the parties to complete non-ESI document productions. (Dkt. 61).

        The PTAB instituted the second IPR on September 12, 2017, again finding that

"Kawasaki has established a reasonable likelihood of prevailing on the claims challenged in the

Petition." (Ex. N at 2).

       At the PTAB hearing in January 2018 for the first IPR, the panel expressed skepticism

with respect to Blair's arguments. (Ex. X at 49-57). On May 2, 2018, the PTAB issued its Final

Written Decision in the first IPR, and agreed with Kawasaki that all challenged claims were

unpatentable as obvious. (Ex. L at 39). As directed in the Order granting the stay (Dkt. 61), the

parties submitted a joint status letter to report the PTAB decision and their views as to next steps.

Despite the adverse PTAB decision, Blair unreasonably took the position that the Court should

lift the stay (Dkt. 75), before the conclusion of Blair's appeal to the Federal Circuit and before

the PTAB's completion of the second IPR. In June 2018, Kawasaki's counsel told Blair's

counsel that, given the first IPR decision, it would be unreasonable to continue to litigate, and

that if Blair did so, Kawasaki could have a reasonable basis to request recovery of its attorneys'

fees incurred after May 2, 2018, the date of the PTAB decision. (Chapman Decl. ¶ 6.)



                                                  6
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 12 of 37



Kawasaki's counsel explained to Blair's counsel that the first IPR decision strongly predicted

that Kawasaki would prevail in the second IPR because the key issues had been decided in

Kawasaki's favor and the PTAB would reach the same decision. (Id.) Kawasaki's counsel also

explained that an appeal of the first IPR decision would not be successful because the Federal

Circuit would defer to the PTAB's fact findings. (Id.). Blair continued litigating anyway.

       Just as Kawasaki had predicted, the PTAB found all challenged claims unpatentable in

the second IPR (Ex. 0 at 62) (which Blair did not appeal), and the Federal Circuit summarily

affirmed the PTAB's decision in the first IPR (Ex. S). Even then, having lost on all asserted

claims on the merits and with no viable claim left to pursue, Blair took the unreasonable position

that he would only stipulate to a dismissal with prejudice if Kawasaki agreed not to seek

attorneys' fees and costs. (Ex. V).

       B.    The '602 Patent

       Blair filed his patent application on May 6, 1998, and claimed priority to a provisional

application filed on May 7, 1997. (Ex. A). The original patent issued on March 2, 2004 with

claims 1-7. The patent was reexamined by the USPTO in an ex parte proceeding initiated by

Blair in 2011, in which the patentability of claim 1 was confirmed, and new claims 8-29 were

added. A reexamination certificate issued on January 29, 2015. Kawasaki was not a party to the

ex parte proceeding. The Blair patent expired on May 6, 2018.

       The Blair patent is directed to a video display system in a subway car, but discloses

nothing new or inventive about the display, the video source, or the connections between them.

(Ex. A at Figs. 1A, 1B, col. 2, lines 49-58 (describing these as "known," "standard," "off the

shelf," and "well within the skill of the art")). As shown in Figure 2 (below), video monitors 22

are mounted at the junction of the sidewall and the ceiling, and the screens are "angled

downwardly for ease of viewing of passengers 24 seated in such inward facing seats 16":

                                                 7
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 13 of 37


                                                                  22




                                                                  26




                                         24              24




                                                              ■




(Ex. A at 4:64-5:4; Fig. 2). Although the monitors in Figure 2 are CRT monitors, LCD monitors

can be used. (Ex. A at 4:14-32; 5:35-48). Contrary to what the patent suggests, there was

nothing inventive about using video displays in subway cars for showing advertisements and

other content to riders (Ex. A at 1:29-39), as this was disclosed in several prior art references,

including those before the PTAB during the IPR. (Exs D at 6; H at 1; J at 1-2; Z at 1; BB at 1).

       The purported novelty of the '602 patent is that when LCD monitors are used, the screens

can be positioned "substantially flush" with the wall to achieve "a better aesthetic appearance":

       In this alternative embodiment, CRT video monitor 22 is replaced with an LCD-
       based video monitor 22A which is of thin, rectangular cross-section, and occupies
       less space in the ceiling structure of the car. Accordingly, it can be moved towards
       the ceiling so that its viewing screen is substantially flush with or even behind the
       light panel 40. This use of an LCD-based monitor gives a better aesthetic
       appearance to the inside of the subway car as a whole, as well as improving the
       display performance by minimizing the interference effects, as previously
       discussed.

(Ex. A at 5:36-46) (emphasis added). As the PTAB recognized during the earlier ex parte

reexamination, Blair's arguments for patentability during the original prosecution focused on this

"substantially flush" limitation. (Ex. EE at 3-4 ("[A]pplicant's remarks/arguments indicate that

allowability was designated based on the 'screen of the monitor substantially flushed with the

adjacent wall surface structure of the car' feature of the subway car.")). Similarly, when Blair




                                                  8
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 14 of 37



initiated the ex parte reexamination, he admitted that the prior art disclosed every limitation of

claim 1 except the "substantially flush" limitation. (Ex. FF at 5).

       Claim 1, reproduced below, is representative of the claims Blair asserted in this case:

       1. A subway car for mass transportation including longitudinal opposed sidewalls,
       a ceiling adjoining the sidewalls, a video display system comprising a plurality of
       video display monitors each having a video screen, and a video signal source unit
       operatively connected to said monitors,

       said monitors being spaced along the length of the car on opposed sides thereof,
       each of said monitor being mounted at the junction of the sidewall and ceiling, with
       the screen of the monitor substantially flushed with the adjacent wall surface
       structure of the car, and directed obliquely downwardly toward the car seats, so that
       each video screen is readily visible to passengers in the subway car.

(Ex. A at claim 1).

       C.    The PTAB Confirmed Unpatentability In the First IPR on May 2, 2018,
             and Blair Had No Reasonable Basis for Appeal

       On October 25, 2016, Kawasaki filed its first IPR petition challenging the five claims

identified by Blair in his complaint (claims 1-4 and 6). (Dkt. 1 at ¶ 25; Ex. B). Ground C of the

first IPR primarily relied on two prior art references not previously considered by the USPTO:

(1) Namikawa (Japanese Pub. No. 04-085379) (Exs. C, D); and (2) Sasao (Japanese Pub. No. 04-

322579) (Exs. E, F). On May 4, 2017, the PTAB instituted the IPR on ground C, which

challenged claims 1-4 and 6 of the '602 patent as obvious over the combination of Namikawa,

Sasao, Maekawa, and Amano. (Ex. K at 27). The PTAB rejected Blair's argument that the

PTAB should not review the Blair patent again because of the prior ex parte proceeding

confirming patentability of claim 1, stating that "the record here . . . presents detailed arguments

and evidence related to the scope of the challenged claims and with respect to Namikawa,

Miyajima, Sasao, and JTOA that were not previously considered." (Ex. K at 5).




                                                  9
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 15 of 37



       Namikawa discloses a subway car in which "liquid crystal televisions . . . are disposed

along the direction of travel on a wall face above each seat . . . inside a car." (Ex. D at 6). Like

Figure 2 of the '602 patent (shown on the left), the monitors 12 in Namikawa (shown on the

right) are mounted at the junction of the ceiling and the sidewall, and angled downwardly:
                                       22




                                                                               12

                                                                 12

                                       26




                 24               24




                                                           11                       It

(Ex. D at Fig. 1; Ex. A at Fig. 2). Namikawa also discloses the same general purpose as the

'602 patent, namely, that "a passenger sitting in one facing seat can watch the liquid crystal

television 12 above another seat and a passenger in the other seat can watch the liquid crystal

television 12 above the seat of the one facing seat." (Ex. D at 6).

       The only difference between Namikawa's disclosure and claim 1 of the '602 patent is that

the monitor screens in Namikawa are not expressly described in the text as being "substantially

flush" with the adjacent wall surface. Accordingly, Kawasaki presented Sasao as a reference that

expressly teaches placing the screen of a video monitor "substantially flush" with an adjacent

wall surface. Sasao teaches a "display device that is structured so as to be housed at the interior

of a wall," and shows how to arrange a television 3 behind a wall 15:




                                                  10
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 16 of 37


                [FIG. 3]                                                         [FIG. 6]
                                                                --,.....                           ....-----
                                          [FIG. 4]

                   21 IT




          A                                                                                 '5
                   is
                   rr

                    ..
                                                                           /
                                                                  /
(Ex. F at [0001]; Figs. 3-4, 6). The cabinet 12 of Sasao "is disposed behind the wall 15 and cannot

be seen from within the room 14; . . . the screen 3 protrudes forward from the cabinet 12 so that

the front face 3a of the screen and the wall surface 15a in the room 14 are substantially flush." (Ex.

F at [0010]). Figure 6 of Sasao (above) shows this arrangement from the viewer's perspective.

       Kawasaki also submitted expert testimony regarding why the challenged claims are

obvious, including testimony that at the time of Blair's alleged invention in 1997, a person of

ordinary skill in the art would have been motivated to make the LCD screens of Namikawa's

monitors substantially flush with the adjacent wall surfaces based on Sasao's teaching. (Ex. L at

20-21, 24-31). Kawasaki's expert explained that there were numerous reasons that a person

skilled in the art would flush-mount monitors in railcars. (Id.). One reason was the proposed

FRA rule in June 1996 that required interior fittings to be "recessed or flush-mounted." (Ex. L at

20, 25, 28). In its Final Written Decision issued on May 2, 2018, the PTAB agreed:

       Moreover, the FRA had begun working with industry representatives and others to
       develop passenger equipment safety standards, which ultimately led to a proposed
       rule in June 1996 that required interior fittings of railcars (e.g., TVs) to be "recessed
       or flush-mounted." With the introduction of video systems into rail cars during this
       time period, the requirement for "smooth" or "clean" interior surfaces, along with
       the proposed FRA regulations, would have motivated those of ordinary skill in the
       art in the industry to flush or substantially flush mount video systems inside rail
       cars.

(Ex. L at 28). The PTAB found all the challenged claims unpatentable as obvious. (Ex. L at 39).


                                                     11
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 17 of 37



       As described in the PTAB's decision, the central issue in the first IPR was whether there

was a motivation to combine Namikawa with Sasao. (Ex. L at 20-21, 24-31). Importantly,

whether a person of ordinary skill would have been motivated to combine the prior art is a

question of fact, which the Federal Circuit reviews for substantial evidence on appeal. In re

NuVasive, Inc., 842 F.3d 1376, 1381-82 (Fed. Cir. 2016). On this factual issue, as described

above and as noted in the PTAB's decision, Kawasaki submitted substantial evidence that there

was a motivation to combine Namikawa and Sasao. (Ex. L at 20-21, 24-31 (explaining that

Blair's arguments "fail to take account of the evidence of record" and "fail to take into account

the education and experience of a person of ordinary skill")).

       Nevertheless, Blair appealed the PTAB's decision to the Federal Circuit. (Exs. P, Q, R).

As described in Kawasaki's appeal brief, Blair raised no legal issues on appeal but instead

argued about two fact questions, both of which were subject to review for substantial evidence.

(Ex. Q at 3-7; 23-24). First, Blair argued that Sasao is not analogous prior art available for

obviousness. (Id.). However, as Kawasaki explained, Blair waived this argument by failing to

present it to the PTAB, and Sasao is analogous art. (Id.). Second, Blair argued that the PTAB

erred in finding that there was a motivation to combine Namikawa with Sasao. (Id.). However,

as Kawasaki explained, substantial evidence supported the PTAB's finding that there was such a

motivation. (Id.). As further explained in Kawasaki's brief and at oral argument, even if Sasao

were not analogous art, Namikawa alone, in combination with the knowledge of one of ordinary

skill, independently supported a conclusion of obviousness based on the evidence in the record,

including the FRA rule and other motivations described by Kawasaki's expert and relied upon by

the PTAB. (Id at 35-61). On August 8, 2019, three days after oral argument, the Federal Circuit




                                                 12
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 18 of 37



summarily affirmed under Fed. Cir. R. 36 and awarded costs to Kawasaki. (Ex. S). The parties

stipulated to appellate costs in the amount of $504.48 (Ex. CC), which Blair has not paid.

       D.    Despite the Adverse Decision In the First IPR Rejecting the Same
             Patentability Arguments, Blair Continued Litigating the Second IPR

       On November 14, 2016, after Kawasaki filed its first IPR petition, Blair served his

infringement contentions, identifying 23 additional asserted claims (claims 5, 7-9, and 11-29).

(Ex. DD). On March 6, 2017, Kawasaki filed the second IPR petition challenging these

additional claims based on the same primary prior art references as in the first IPR petition. (Ex.

M). On September 12, 2017, the PTAB instituted the second IPR, and again rejected Blair's

argument that the PTAB should decline to institute because of the prior ex parte proceeding.

(Ex. N at 28, 9). The PTAB initially instituted only one set of grounds, declining to institute the

other grounds because of administrative efficiency. (Id. at 26-28). On May 3, 2018, the PTAB

instituted review of the additional grounds, in accordance with the PTAB's April 26, 2018

guidance to institute all grounds in view of SAS Institute, Inc. v. Iancu, 584 U.S.      (2018).

       Consistent with Kawasaki's counsel's explanation to Blair's counsel in June 2018, and as

later confirmed by the PTAB's decision in the second IPR, there is no meaningful, patentable

difference between the claims in the first IPR and the claims that Blair later added in his

infringement contentions. The PTAB concluded in the second IPR that the independent claims at

issue (claims 8, 15, and 20) contain limitations that are "the same," "very similar" or "similar" to

those previously found unpatentable for claim 1 (Ex. 0 at 33, 34, 40, 56), including variations of

the "substantially flush" limitation that the PTAB agreed were taught by the prior art. (Ex. 0 at

57-58 (noting the prior art taught both the "substantially flush[ed]"/"flushed" limitation in claims

1, 8, and 20 and the "substantially contiguous" limitation in claim 15)). The PTAB also agreed

there was no "discernible, patentable distinction" between the "flushed" limitation in claim 20


                                                 13
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 19 of 37



and the "no protuberances" limitation in dependent claim 22. (Id. at 57-58). Similarly, the

PTAB agreed there was no meaningful distinction between the "junction" recited in claim 1 and

the "transitional wall portion" recited in claims 8 and 20 or the "transitional segment" recited in

claim 15. (Id. at 35, 57). Notably, Blair made no separate patentability arguments in the second

IPR for the additional limitations in dependent claims 5, 9, 21, 27-29, or 16-18. (Ex. 0 at 29-30

(noting that Blair made no separate arguments for claim 5), 41 (same for claims 9 and 21), 49

(same for claim 27), 51 (same for claims 28-29), 59-60 (same for claims 16-18)).

       As for the new limitations in these claims that Blair contended in the second IPR

rendered them patentable, such as "transparent cover units" or a "back lit panel," the PTAB

rejected Blair's arguments and found they were contrary to the testimony of Blair's own expert

and/or directly contradicted by the prior art. (Ex. 0 at 30-33 (rejecting Blair's arguments for

claim 7 regarding a "self-contained wiring-cabling system"), 35-39, 40-41 (rejecting arguments

regarding the "transparent cover unit" limitation in claims 8 and 20), 42-43 (rejecting arguments

for claims 12 and 24 regarding an "enclosure" for the monitors), 44-45 (rejecting argument for

claims 13 and 25 regarding the "enclosure" being "secured to a structural member"), 45-47

(rejecting arguments for claims 14 and 26 regarding the enclosure and monitor being "removable

from the subway car as a unit"), 52-56, 58-59 (rejecting arguments regarding the "back lit panel"

limitation in claims 11, 23, 15 and 19)).

       On September 10, 2018, the PTAB issued its Final Written Decision in the second IPR,

finding all the challenged claims unpatentable. (Ex. 0 at 62). Blair did not appeal.




                                                 14
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 20 of 37



HI.    ARGUMENT

       A.    This Case Should Be Dismissed with Prejudice

             1.    Applicable Legal Standards for Rule 12(c) Motions

       After the pleadings are closed, the defendant may move for judgment on the pleadings

that the complaint fails to state a claim upon which relief can be granted. FED. R. Civ. P. 12(c),

(h)(2). A dismissal under Rules 12(c) and 12(b)(6) is an adjudication on the merits and operates

as a dismissal with prejudice. Winters v. Alza Corp., 690 F. Supp. 2d 350, 357 (S.D.N.Y. 2010)

(dismissing claim under Rule 12(c) with prejudice because "[a] dismissal pursuant to Rule

12(b)(6) is, of course, a dismissal with prejudice.").

       "When deciding Rule 12(c) motions for judgment on the pleadings, a court employs the

standard that applies to motions to dismiss a complaint under Rule 12(b)(6)." Sarikaputar v.

Veratip Corp., 371 F. Supp. 3d 101, 103 (S.D.N.Y. 2019) (citation omitted). To survive a Rule

12(c) motion, "a complaint must 'contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.'" Id. at 104. On a 12(c) motion, the court considers

the complaint, the answer, any written documents attached to them, and any matter of which the

court can take judicial notice for the factual background of the case." Id.6

             2.    This Case Should Be Dismissed With Prejudice For Failure To State a
                   Claim Upon Which Relief Can Be Granted

       When a patent claim is canceled by the PTAB, "the patentee loses any cause of action

based on that claim, and any pending litigation in which the claims are asserted becomes moot."

Fresenius USA, Inc. v. Baxter Intern., Inc., 721 F.3d 1330, 1340 (Fed. Cir. 2013). Because all



6Kawasaki respectfully requests that the Court take judicial notice of the record in the related
PTAB proceedings and Federal Circuit appeal. Alternatively, if the Court deems Section III.A. of
Kawasaki's motion to present matters outside the pleadings, it should treat Kawasaki's Rule
12(c) motion as a motion for summary judgment under Rule 56. FED. R. Civ. P. 12(d).

                                                 15
        Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 21 of 37



the asserted claims in this case have been finally determined to be unpatentable by the PTAB and

will be canceled, Blair no longer has any cause of action for patent infringement, and the case

must be dismissed. Id. at 1338 ("[S]uits based on cancelled claims must be dismissed.").

       One appropriate mechanism for dismissing claims canceled by the PTAB is a dismissal

under Rules 12(c) and 12(b)(6) for failure to state a claim upon which relief can be granted. B.E.

Tech., L.L.C. v. Facebook, Inc., 940 F.3d 675, 679-80 (Fed. Cir. 2019) (Plager, J., concurring) (a

Rule 12(b)(6) dismissal is appropriate after the PTAB cancels claims); see also Peschke Map

Techs. LLC v. Miromar Dev. Corp., 2016 U.S. Dist. LEXIS 50926 (M.D. Fla. Apr. 15, 2016)

(granting judgment on the pleadings based on Rule 12(b)(6) because the asserted patent was

invalidated by another district court).

       The B.E. Tech. case involved a very similar set of circumstances, and supports

Kawasaki's request for a judgment on the pleadings and dismissal with prejudice for failure to

state a claim. In B.E. Tech., Facebook obtained a PTAB decision invalidating asserted claims

while the parallel district court case was stayed. 940 F.3d at 676. Facebook then moved in the

district court for judgment on the pleadings under Rule 12(c), seeking a dismissal with prejudice

and costs under Rule 54(d). Id. at 676-77. The plaintiff, B.E. Technology, argued that the

claims should be dismissed as moot instead. Id. The district court entered judgment dismissing

the case as moot, and awarded costs to Facebook. Id. at 677. The issue on appeal before the

Federal Circuit was whether Facebook was the "prevailing party" entitled to taxable costs under

Rule 54(d)(1), and the Federal Circuit concluded that it was, despite B.E. Technology's

argument that the mootness dismissal had no preclusive effect. Id. at 679.7


7The Federal Circuit applies its own law, rather than regional circuit law, to substantive matters
unique to patent law and related issues, including the definition of "prevailing party." See Inland
Steel Co. v. LTV Steel Co., 364 F.3d 1318, 1320 (Fed. Cir. 2004); B.E. Tech., 940 F.3d at 679.

                                                16
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 22 of 37



        In his concurring opinion, Judge Plager noted that Facebook could have moved for, and

been granted, "a dismissal under Fed. R. Civ. P. 12(b)(6) on the ground that, once the asserted

claims had been determined to be invalid, the plaintiff failed to state a claim upon which relief

can be granted." Id. at 679-80. As Judge Plager stated, a dismissal under Rule 12(b)(6) "leaves

no doubt [as to who] prevailed in the infringement suit and avoids any litigation about litigation."

Id. Thus, the Court should dismiss this case with prejudice under Rules 12(c) and 12(b)(6).

             3.     Alternatively, If the Court Does Not Dismiss the Case For Failure to
                    State a Claim, the Court Should Dismiss the Case As Moot

        As an alternative to a dismissal for failure to state a claim, the Court may enter judgment

dismissing the case as moot. This is what the district court did in the B.E. Tech case. Id at 679.

As the majority opinion noted in B.E. Tech., Facebook "moved for judgment that the case be

dismissed on the pleadings, and, citing Fresenius, the district court appropriately did so on the

ground of mootness." Id. at 679 (referring to Fresenius, 721 F.3d 1330). Therefore, if the Court

does not dismiss for failure to state a claim, the Court should dismiss this case as moot.

        B.    Kawasaki Is the Prevailing Party.

        The Patent Act provides that "[t]he court in exceptional cases may award reasonable

attorney fees to the prevailing party." 35 U.S.C. § 285. A defendant is the prevailing party if it

obtains a decision, either on the merits or procedurally, that "effects or rebuffs a plaintiff s

attempt to effect a material alteration in the legal relationship between the parties.' Raniere v.

Microsoft Corp., 887 F.3d 1298 (Fed. Cir. 2018) (quoting CRST Van Expedited, Inc. v. E.E.O.C.,

136 S. Ct. 1642, 1651 (2016)); B.E. Tech., 940 F.3d at 679.

       Under either scenario described above for dismissing this case, Kawasaki is the

"prevailing party" for purposes of seeking costs (taxable and non-taxable) and fees. If the Court

dismisses the case under Rules 12(c) and 12(b)(6), that would be a dismissal with prejudice and


                                                  17
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 23 of 37



would confer "prevailing party" status on Kawasaki. Raniere, 887 F.3d at 1307 ("The district

court's dismissal with prejudice of Raniere's infringement suit was tantamount to a decision on

the merits, making it sufficient to establish Appellees as prevailing parties."). Alternatively, if

the Court dismisses the case under Rule 12(c) as moot, then Kawasaki is the "prevailing party"

because it has successfully rebuffed Blair's claim in this case. B.E. Tech., 940 F.3d at 679.

       In B.E. Tech., the Federal Circuit affirmed the district court's finding that Facebook was a

prevailing party because Facebook "obtained the outcome it sought" via the district court's

mootness dismissal—which had the necessary "judicial imprimatur"—and thus "rebuffed B.E.'s

attempt to alter the parties' legal relationship in an infringement suit." Id at 679. The Federal

Circuit confirmed that "[t]his is true even though the mootness decision was made possible by

winning a battle on the merits before the PTO." Id. at 677, 679. Like Facebook in B.E. Tech.,

Kawasaki is the prevailing party because it has rebuffed Blair's claims through successful PTAB

challenges, and this case will be dismissed as a result.

       C.    As the Prevailing Party, Kawasaki Should Be Awarded its Taxable Costs
             Under Fed. R. Civ. P. 54(d)(1)

       Kawasaki should be awarded taxable costs in the amount of $33,544 through November

30, 2019. (Mortazavi Decl. ¶6, Ex. A.3.) "[T]axing costs pursuant to Rule 54(d)(1), 28 U.S.C. §

1920, and Local Rule 54.1 in favor of the prevailing party is the rule, not the exception, in civil

litigation." Balance Point Divorce Funding, LLC v. Scrantom, 305 F.R.D. 67, 70-71 (S.D.N.Y.

2015) (citation omitted). Kawasaki's taxable costs include costs for transcripts necessarily

obtained for use in this case, as authorized under Local Rule 54(c), and costs necessarily incurred

for copying and producing documents in response to Blair's discovery requests, as summarized

in supporting declarations. (Mortazavi Decl. 11 6, 12-13; Koyama Decl. ¶¶2-4). The requested

costs are properly taxable against Blair. See, e.g., Balance Point, 305 F.R.D. at 75-76 (costs of


                                                 18
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 24 of 37



scanning documents and uploading document production to FTP are "costs of making copies of

any materials" under section 1920(4) and taxable).

       D.    This Case Is Exceptional, and Kawasaki Should Be Awarded its Attorneys'
             Fees and Non-Taxable Costs Incurred After May 2, 2018

             1.    Applicable Legal Standards

       As noted above, the Patent Act authorizes a court to award "reasonable attorneys' fees"

in "exceptional cases" to the prevailing party. 35 U.S.C. § 285.

       In Octane, the Supreme Court relaxed the test for finding a case to be "exceptional," and

rejected the Federal Circuit's prior "unduly rigid" framework, which required a finding of

"litigation-related misconduct of an independently sanctionable magnitude or . . . that the

litigation was both 'brought in subjective bad faith' and 'objectively unreasonable.' 572 U.S. at

554. The Supreme Court explained that "an 'exceptional' case is simply one that stands out from

others with respect to the substantive strength of a party's litigating position (considering both

the governing law and the facts of the case) or the unreasonable manner in which the case was

litigated." Id. The Supreme Court added that "[d]istrict courts may determine whether a case is

`exceptional' in the case-by-case exercise of their discretion, considering the totality of the

circumstances," including "non-exclusive" factors such as "frivolousness, motivation, objective

unreasonableness (both in factual and legal components of the case) and the need in particular

circumstances to advance considerations of compensation and deterrence." Id. at 554 & n.6

(citing Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n.19 (1994)). Exceptional circumstances can

be established by a preponderance of the evidence. Id. at 557-58.

       Courts also have an "inherent" authority to award attorneys' fees "when the losing party

has acted in bad faith, vexatiously, wantonly, or for oppressive reasons." Id. at 557.




                                                 19
        Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 25 of 37



        A case may be exceptional and attorneys' fees may be awarded where a plaintiff has been

put on notice of the legal vulnerability of an asserted patent through an IPR petition or invalidity

contentions, but persists in "all out litigation." Munchkin, Inc. v. Luv N' Care, Ltd, 2018 U.S.

Dist. LEXIS 223150, *15-21 (C.D. Cal. Dec. 27, 2018) (awarding $1,110,259.50 under § 285).

             2.    This Case Is Exceptional

                   a.    Blair's Patent Infringement Claim Was Objectively Baseless
                         After the PTAB's May 2, 2018 Decision In the First IPR

       Blair's decision to press on with his infringement claim even after the PTAB issued its

decision in the first IPR was objectively unreasonable, and justifies an award of attorneys' fees in

this case. Blair had a duty to "continually assess the soundness of pending infringement claims,"

Taurus IP, LLC v. DaimlerChrysler Corp., 726 F.3d 1306, 1328 (Fed. Cir. 2013), and his failure

to properly reevaluate and timely dismiss this case warrants a finding of exceptionality.

Munchkin, 2018 U.S. Dist. LEXIS 223150 at *18 (finding plaintiff objectively unreasonable in

persisting in "all out litigation" despite red flags about the weaknesses of its case).

       Though Kawasaki contends that Blair's allegations of infringement based on a plainly

invalid patent were unreasonable as of the date that Kawasaki filed its first IPR petition,

Kawasaki has limited its § 285 request to attorneys' fees and non-taxable costs incurred after

Blair indisputably "had full notice that its case was objectively baseless"—namely, after the

PTAB's May 2, 2018 decision in the first IPR. Vehicle Interface Tech. v. Jaguar Land Rover

North Am., 2015 WL 9462063, at *4 (D. Del. Dec. 28, 2015) (stating that the court was inclined

to find that "fees are appropriate from the date VIT had full notice that its case was objectively

baseless in light of the invalidating 2001 Mercedes prior art.").

       The substantive weakness of Blair's position with respect to the validity of his asserted

claims is evident from the information provided by Kawasaki in the first IPR petition filed on


                                                  20
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 26 of 37



October 25, 2016. In that petition, Kawasaki presented invalidating prior art, expert testimony,

and the proposed FRA rule requiring interior fittings in rail cars to be "recessed or flush-

mounted," which refuted Blair's arguments about the purported novelty of the "substantially

flush" limitation. Because this information was not previously considered during the original

prosecution or ex parte reexamination (Ex. K at 5; Ex. N at 9), no deference is due to the

USPTO's decision to issue the claims in the original or reexamined patent. American Hoist &

Derrick Co. v. Sowa & Sons, Inc., 725 F.2d 1350, 1359-60 (Fed. Cir. 1994), cited with approval

in Microsoft Corp. v. i4i Ltd. Partnership, 564 U.S. 91 (2011). As the Federal Circuit explained,

"new prior art not before the PTO may so clearly invalidate a patent that the burden [of proving

invalidity] is fully sustained merely by proving its existence and applying the proper law."

American Hoist, 725 F.2d at 1359-60. That is precisely the case here, and Blair thus has been on

notice of the substantive weakness of his case since October 25, 2016.

       Even if one assumes that Blair presumed (despite all the evidence to the contrary) that his

asserted claims were valid because the USPTO had previously allowed them, it was no longer

reasonable for Blair to continue to rely on a presumption of validity to maintain this suit once the

PTAB determined that claims 1-4 and 6 were, in fact, unpatentable. At that time, there was no

reasonable basis for appeal and, given the similarities in the claims and arguments Blair

presented in the two IPRs, it was a foregone conclusion that the PTAB would find the remaining

claims unpatentable as well. A reasonable litigant would have stipulated to a dismissal. Blair

did not. Instead, he continued to litigate patentability arguments that ignored evidence of record

in the IPRs, were frivolous, or had been waived, and thus increased litigation costs for Kawasaki.

       For example, in appealing the decision in the first IPR, Blair pursued arguments that

either ignored evidence or had been waived. During the first IPR proceeding, Blair belatedly



                                                 21
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 27 of 37



raised an argument that it would not have been obvious to place screens flush or substantially

flush in subway cars between the inner and outer wall, as his own patent claims require, because

doing so would create a fire hazard due to the heat created by the monitors. (Ex. L at 55-56

(noting that this argument was not in Blair's Patent Owner Response)). Blair made this argument

in an attempt to undermine the proposed FRA rule, which predated Blair's alleged invention and

disclosed the desirability of flush-mounting in rail cars. As the PTAB noted at the hearing, this

alleged fire hazard was nowhere mentioned or solved in Blair's patent (Ex. X at 51-54), and

would not have been a problem for one skilled in the art who would have known how to dissipate

any heat if required (Ex. X at 49, 55). In its May 2, 2018 decision, the PTAB rejected Blair's

related meritless arguments that one skilled in the art in the design and construction of railcars (i)

would not have known how to flush-mount monitors in rail cars (Ex. L at 26-28; Ex. X at 49-51,

66), and (ii) would not have known that there was space behind the inner wall of a rail car to

accommodate flush-mounted monitors. (Ex. L at 27, 30-31; Ex. X at 48-49). The PTAB

expressly noted that Blair's arguments ignored the relevant evidence. (Ex. L at 29).

       Given the PTAB's findings on these issues, Blair's decision to appeal was objectively

baseless. The Federal Circuit reviews the PTAB's factual findings for substantial evidence. IXI

IP, LLC v. Samsung Elecs. Co., 903 F.3d 1257, 1262 (Fed. Cir. 2018) (citation omitted). Yet, on

appeal, Blair challenged PTAB factual findings that he had no legitimate basis to argue were not

supported by substantial evidence. (Ex. Q at 3-7; 23-24). Blair also argued that Sasao is not

analogous prior art and should not have been considered by the PTAB, even though he never

argued this to the PTAB. (Id.). Blair's arguments clearly lacked merit, as demonstrated by the

Federal Circuit's summary affirmance three days after oral argument. (Ex. S).




                                                 22
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 28 of 37



        Blair's pursuit of the second IPR through a PTAB decision was also objectively baseless.

In this IPR, Blair's primary patentability argument was the same meritless fire hazard argument

that he had raised in the first IPR. Blair rehashed the same arguments and presented additional

evidence and arguments on this issue. However, the PTAB found that Blair had not provided

"persuasive evidence that LCD monitors as disclosed by Namikawa create a fire hazard" or that

one skilled in the art "would not have been able, with reasonable expectation of success, to

dissipate excess heat by ventilating monitors in the wall of a rail car." (Ex. 0 at 24-26).

       In addition, in supplemental submissions on the additional grounds in the second IPR,

Blair repeated a variation of his frivolous argument from the first IPR that Namikawa's monitors

are not at the "junction" of the sidewall and the ceiling as recited in claim 1. Blair argued in the

first IPR that Namikawa's monitors were on the sidewall (below the junction), whereas in the

second IPR he argued they were on the ceiling (above the junction). (Ex. GG at 3-8; Ex. L at

18). Blair made these arguments even though a simple visual comparison between the figures of

Namikawa and the '602 patent (see page 10, supra) would lead any reasonable person to

conclude that Namikawa's monitors are mounted at the junction (compare Ex. D at Fig. 1 with

Ex. A at Fig. 2), and despite the fact that the PTAB had previously rejected his argument in the

first IPR as inconsistent with how the term "junction" was used in the '602 patent and

understood by Blair's own expert and those skilled in the art. (Ex. L at 18-19; Ex. X at 32-46).

       Blair's decision to not appeal the PTAB decision in the second IPR confirms that the

controlling issue in both IPRs was the same—whether there was a motivation to combine

Namikawa with Sasao. Because the decision in the first IPR resolved that factual issue adverse

to Blair based on the substantial evidence presented by Kawasaki, it was unreasonable for Blair

to continue to litigate his claims in the second IPR after that decision.



                                                 23
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 29 of 37



                   b.    Blair's Litigation Conduct Further Supports an Exceptional
                         Case Finding.

       A party's litigation conduct "can be a basis unto itself for deeming a case exceptional."

EMED Techs. Corp. v. Repro-Med Sys., Inc., 2019 U.S. Dist. LEXIS 196994, at *21 (S.D.N.Y.

Nov. 12, 2019) (citing Octane Fitness, 572 U.S. at 554). Blair's litigation conduct—including

his refusal to stay the case pending PTAB review and to later stipulate to a dismissal—further

supports an exceptional case finding. Munchkin, 2018 U.S. Dist. LEXIS 223150 at *15-21.

       In Munchkin, the court found the case exceptional and awarded fees because of the

plaintiff's "doggedness in the face of almost certain defeat," including some of the same tactics

exhibited by Blair in this case: opposing a motion for a stay, appealing an adverse PTAB

decision to the Federal Circuit that was ultimately summarily affirmed, and attempting to avoid a

final judgment that would establish the defendant as the prevailing party. Id. at *18-19. Like

Kawasaki, the defendant in Munchkin filed an IPR petition relying on prior art not before the

USPTO during earlier examination, and the PTAB found the claims unpatentable. Id. at *15-16.

The plaintiff in Munchkin "was on notice of the legal vulnerability" of its patent through IPR

proceedings, id. at *18, just as Blair has been since at least the date of the PTAB's decision in the

first IPR (Ex. L). Like the plaintiff in Munchkin, id. at *16, Blair appealed the PTAB's decision

to the Federal Circuit, only to have that decision summarily affirmed (Ex. S). The plaintiff in

Munchkin also sought a voluntary dismissal in an attempt to avoid a final judgment establishing

defendant as the prevailing party, id. at *19, which is the same tactic that Blair used here by

opposing a dismissal with prejudice (Dkt. 101).

       In addition, the plaintiff in Munchkin fought the defendant's efforts to stay the litigation

pending the outcome of the IPR, id. at *18-19, just like Blair did in this case (Dkt. 33, 48, 58).

After considering these and other factors, the Munchkin court determined that the plaintiff's


                                                  24
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 30 of 37



"doggedness in the face of almost certain defeat was unreasonable and makes this case stand out

from other cases. A reasonable patentee would have settled this case." Id. at *19. The same is

true here, and Blair's pursuit of this case after the PTAB's May 2, 2018 decision makes this case

"stand out from the others" and therefore "exceptional." Id.; Octane Fitness, 572 U.S. at 554.

       The unreasonableness of Blair's litigation conduct is further evidenced by his filing of a

meritless appeal of the PTAB decision in the first IPR, and continuing to litigate the second IPR

to its inevitable conclusion, which he ultimately did not appeal. The only logical inference is that

Blair added claims in his contentions to give himself ammunition to fight Kawasaki's stay

motion (Dkt. 33, 48, 58), and not because he believed the new claims to be different in a way

that would lead to a different outcome before the PTAB or on appeal.

       Another example of Blair's unreasonable conduct is his insistence on a dismissal without

prejudice, which he erroneously represented would bar Kawasaki from seeking fees. (Dkt. 101).

Blair has no legally viable claim left to pursue on his now-expired patent. The patent's expiration

bars Blair from suing for post-expiration activities, and preclusion principles bar him from

pursuing the asserted claims based on any pre-expiration activities. MaxLinear, Inc. v. CF

CRESPE LLC, 880 F.3d 1373, 1376 (Fed. Cir. 2018) (explaining that final judgments from

PTAB proceedings have issue-preclusive effect).

       The sole surviving claim of Blair's patent (claim 10)—which was not asserted and

therefore not challenged before the PTAB—is not materially different from the claims that were

found unpatentable, and it would be bad faith if Blair were to try to assert it. Claim 10 is a

dependent claim that merely adds the limitation that the video display monitor is positioned

"such that it contains no visible edges or protuberances." (Ex. A at claim 10). There is no

meaningful distinction between this limitation and the limitation in claim 20 requiring monitors



                                                 25
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 31 of 37



with transparent cover units to be "flushed," or to have "no protuberances" as recited in claim 22,

both of which the PTAB found unpatentable (Ex. 0 at 57-58 (finding no "discernible, patentable

distinction" between "flushed" limitation in claim 20 and "no protuberances" limitation in

dependent claim 22)). Thus, there is no legitimate basis for Blair's requested form of dismissal.

                   c.    The Totality of Circumstances Supports an Exceptional Case
                         Finding and an Award of Fees to Kawasaki

       The totality of circumstances in this case warrants the award of Kawasaki's requested

fees and costs. In considering the totality of circumstances, "bad faith can be inferred from

pursuit of objectively baseless litigation or other litigation misconduct." EMED, 2019 U.S. Dist.

LEXIS 196994, at *24. Here, bad faith can be inferred from the conduct described above in the

two previous sections (Sections III.D.2.a and III.D.2.b), as well as the fact that both the EPO and

Federal Court of Canada had found his purported invention obvious before he filed this suit.

       That Blair must have known from the outset that he was asserting an exceptionally weak

patent can also be inferred from Blair's actions in attempting to prevent the PTAB proceedings

altogether, likely because Blair realized his asserted claims would not withstand scrutiny. Blair

argued that the PTAB should decline to institute the IPRs because Kawasaki was making the

same or substantially the same arguments that were made in the ex parte reexamination (Ex. K at

5; Ex. N at 9), although Kawasaki was not a party to that ex parte proceeding and the USPTO

had not considered Namikawa, Sasao or the proposed FRA rule in that proceeding. When that

effort failed, he opposed a stay of this case pending PTAB review (Dkt. 48, 58), and later asked

that the stay be lifted before the PTAB could finish its review of the second IPR, and even after

the PTAB's adverse decision in the second IPR left him with no asserted claims. (Dkt. 75, 83).

       An award of fees is also warranted to deter future meritless litigation by Blair. When

patentees "pursue litigation without an objectively reasonable basis to assert their claims, they


                                                 26
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 32 of 37



engage in a form of unfair competition that warrants deterrence." EMED, 2019 U.S. Dist.

LEXIS 196994, at *27 (citing Octane Fitness, 134 S. Ct. at 1757 n.6); Inventor Holdings, LLC v.

Bed Bath & Beyond, Inc., 876 F.3d 1372, 1377-76 (Fed. Cir. 2017) (awarding fees "necessary to

deter wasteful litigation in the future."). Given Blair's request for a dismissal without prejudice,

an award of fees is warranted to deter further wasteful litigation on a plainly invalid patent.

        Another factor that justifies a finding of exceptionality is that Kawasaki notified Blair

about the consequences of his exceptional conduct. ThermoLife Int'l LLC v. GNS Corp., 922

F.3d 1347, 1357 (Fed. Cir. 2019) ("One consideration that can and often should be important to

an exceptional-case determination is whether the party seeking fees 'provide[d] early, focused,

and supported notice of its belief that it was being subjected to exceptional litigation behavior.")

(citation omitted). In June 2018, Kawasaki's counsel told Blair's counsel that, given the PTAB's

May 2, 2018 decision, it had become unreasonable of Blair to continue this case and that, if Blair

continued to litigate, Kawasaki believed it could have a reasonable basis to request attorneys'

fees after the date of the PTAB's decision. (Chapman Decl. ¶ 6). Blair's decision to continue

litigating despite this notice supports a finding of exceptionality and an award of fees.

ThermoLife, 922 F.3d at 1358 ("[T]he presence of such notice, followed by continuation of

litigation, can be a factor in justifying an award of attorney's fees.").

       Blair's actions and litigation choices after the PTAB's May 2, 2018 decision have caused

Kawasaki to incur attorneys' fees and expenses that it should not have had to incur.

             3.    Kawasaki's Requested Award of Fees and Non-Taxable Costs Is
                   Reasonable

       Kawasaki seeks an award of attorneys' fees and non-taxable costs reasonably incurred to

defend against Blair's meritless infringement claims. This includes $605,867.87 in fees and

$9,429.96 in costs, for a total of $615,297.83, which Kawasaki incurred for work done between


                                                  27
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 33 of 37



May 2, 2018 and November 30, 2019. (Mortazavi Decl. ¶6, Ex. A.2-A.3.) Kawasaki

respectfully requests seven days from the date of the Court's Order to provide an accounting of

fees and costs incurred for work done since December 1, 2019, including in connection with this

motion. See, e.g., Innovention Toys v. MGA Entm't, 2017 U.S. Dist. LEXIS 174580, at *7 (E.D.

La. Apr. 5, 2017) (awarding fees and expenses for entire case, including time spent on the issue

of attorneys' fees).

       Kawasaki's requested award includes fees and non-taxable costs (other than expert

witness fees) incurred since May 2, 2018 for this case, the related appeal in the first IPR, and the

second IPR. These amounts are properly recoverable, because the two PTAB proceedings and

related appeal effectively took the place of litigation in this Court on validity issues. See, e.g.,

PPG Indus., 840 F.2d at 1568-69 (holding that attorneys' fees for inter partes USPTO

proceedings were recoverable because they "substituted for the District Court litigation on all

issues considered by the PTO and the Board"); EMED, 2019 U.S. Dist. LEXIS 196994, at *33-

34 ("IPR fees have been included as part of an exceptional case award 'either where there was a

stay of the related district court case, such that the PTO proceedings effectively took the place of

the federal court litigation . . . or where the court determined the PTO's decision played a central

role in determining the outcome of the federal court case."); Munchkin, 2018 U.S. Dist. LEXIS

223150 at *19 (awarding fees and costs for an IPR and related appeal).

       The determination of reasonable attorneys' fees is "a matter that is committed to the

sound discretion of a district court judge." Lumen View Technologies LLC v. Findthebest.corn,

Inc., 811 F.3d 479, 483 (Fed. Cir. 2016). The court must decide whether the requested attorneys'

fee award is reasonable by calculating the "lodestar," which is "the number of hours reasonably

expended on the litigation multiplied by a reasonable hourly rate." Lumen, 811 F.3d at 483. An



                                                  28
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 34 of 37



hourly rate "is reasonable if it is in line with those prevailing in the community for similar

services by lawyers of reasonably comparable skill, experience and reputation." Blum v. Stenson,

465 U.S. 886, 897 (1984). In patent infringement cases, the district court may consider surveys

of typical litigation costs, including surveys by the American Intellectual Property Law

Association ("AIPLA"). Mathis v. Spears, 857 F.2d 749, 755 (Fed. Cir. 1988).

       The amount that Kawasaki seeks is reasonable given the success achieved, and is

comparable to the average costs listed in AIPLA surveys for patent litigations and PTAB

proceedings. (Mortazavi Decl. 11120-23). For example, according to the 2017 AIPLA survey, in

the New York City area, the total mean cost for defending patent infringement claims by a non-

practicing entity such as Blair, in cases where the amount in controversy exceeded $1 million,

ranged from $788,000 to $2.04 million through trial, and $338,000 to $1.15 million through

discovery, depending on the amount in controversy.8 (Mortazavi Decl. Ex. G, at 1-136-1-140.)

The total mean cost for an IPR proceeding was $477,000 through a PTAB hearing and $657,000

through appeal. (Mortazavi Decl. Ex. G, at 1-136-1-140.)

        In this case, the amount that Kawasaki has incurred in fees and costs through November

30, 2019 for the district court litigation, the two PTAB proceedings, and the Federal Circuit

appeal combined is comparable to the $1.47—$1.77 million average in the 2017 AIPLA survey

for similar work. (Mortazavi Decl. ¶22.) The AIPLA data confirm that Kawasaki's requested

award is reasonable. (Id. at ¶23.) Moreover, Kawasaki has paid its invoices in full for amounts

incurred through September 30, 2019 (Mortazavi Decl. ¶7), which "is indicative of the

reasonableness of the fees." Worldwide Home Prods. v. Bed, Bath and Beyond, Inc., 2015 U.S.


8 The AIPLA survey provides data for patent cases in which the amount in controversy is (i) less
than $1 million, (ii) between $1 million and $10 million, (iii) between $10 million and $25
million, and (iv) exceeds $25 million. (Mortazavi Decl. Ex. G, at I-136-1-140.)


                                                 29
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 35 of 37



Dist. LEXIS 46569, at *9 (S.D.N.Y. Apr. 9, 2015). The related costs that Kawasaki seeks are

also reasonable and were accrued as necessary expenses in the course of defending against

Blair's objectively baseless claims (Mortazavi Decl. TT 6, 11, 23), and thus are recoverable.

Central Soya Co. v. Geo. A. Hormel & Co., 723 F.2d 1573 (Fed. Cir. 1983).

       The accompanying declaration of Sheila Mortazavi provides further details on the

amount of fees and costs, including detailed billing entries reflecting time spent by each

timekeeper, hourly rates charged, and services performed. As noted in the declaration, the

hourly rates charged during the time period in question were similar to those charged by

comparable counsel. (Mortazavi Decl. TT 18-19). Accordingly, Kawasaki submits that its

request to recover $615,297.83 in fees and costs for the period of May 2, 2018 through

November 30, 2019 is both reasonable and appropriate.

       Kawasaki further requests that the Court award prejudgment interest of 9% and post-

judgment interest in accordance with this District's fee schedule. Regeneron Pharms., Inc. v.

Merus N. V., 2018 U.S. Dist. LEXIS 115661, *20-21 (S.D.N.Y. June 25, 2018).

IV.    CONCLUSION

       For the foregoing reasons, Kawasaki respectfully requests that the Court enter judgment

on the pleadings for defendants and dismiss this case with prejudice, and award Kawasaki

taxable costs in the amount of $33,544. Kawasaki also respectfully requests that the Court find

this case exceptional and award Kawasaki its attorneys' fees and non-taxable costs from May 2,

2018 to November 30, 2019, in the amount of $615,297.83, as well as prejudgment and post-

judgment interest. Kawasaki further requests seven days from the date of the Court's order to

submit an accounting of fees and costs incurred for the period between December 1, 2019 and

the date of final judgment, including the fees and costs associated with this motion.



                                                30
      Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 36 of 37



Dated: December 9, 2019                 Respectfully submitted,


                                        /s/ Sheila Mortazavi
                                        Sheila Mortazavi
                                        smortazavi@huntonak.com
                                        Zaed M. Billah
                                        zbillah@huntonak.com
                                        Armin Ghiam
                                        aghiam@huntonak.com
                                        HUNTON ANDREWS KURTH LLP
                                        200 Park Avenue
                                        New York, NY 10166
                                        Telephone: (212) 309-1000
                                        Facsimile: (212) 309-1100

                                        Attorneys for Defendant
                                        Kawasaki Rail Car, Inc.
       Case 1:16-cv-03391-PAE Document 107 Filed 12/09/19 Page 37 of 37



                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 9, 2019, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all attorneys of record.


                                                          /s/ Sheila Mortazavi
                                                          Sheila Mortazavi
